Order entered March 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01180-CV

                        IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 01-09-843

                                         ORDER
        We GRANT appellant’s March 18, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on March 19, 2015 filed as of the date

of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE